Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                Nos. 04-20-00197-CR, 04-20-00198-CR & 04-20-00199-CR

                                  Rosalinda OLALDE,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                Trial Court Nos. 2019CR2149, 2019CR2151, 2019CR2152
                         Honorable Jennifer Pena, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

     In accordance with this court’s opinion of this date, the trial court’s judgments are
AFFIRMED.

      SIGNED August 18, 2021.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice